Case 2:17-cv-00394-JRG Document 133 Filed 02/14/19 Page 1 of 2 PageID #: 2814




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                             ______________________

                               ENERPOL, LLC,
                               Plaintiff-Appellant

                                        v.

            SCHLUMBERGER TECHNOLOGY CORPORATION,
                     Defendant-Cross-Appellant
                      ______________________

                                2019-1079, -1120
                             ______________________

               Appeals from the United States District Court for the
            Eastern District of Texas in No. 2:17-cv-00394-JRG,
            Judge J. Rodney Gilstrap.
                            ______________________

            Before NEWMAN, Circuit Judge.
                                   ORDER
                The parties respond to this court’s November 15, 2018
            show cause order concerning whether Schlumberger
            Technology Corporation’s conditional cross-appeal, Appeal
            No. 2019-1120, should be dismissed.
               Upon consideration thereof,
               IT IS ORDERED THAT:
               (1) The stay of the briefing schedule is lifted.
           Case: 19-1079 Document
Case 2:17-cv-00394-JRG     Document:
                                  133 22FiledPage: 2 Filed:
                                              02/14/19 Page02/14/2019
                                                            2 of 2 PageID #: 2815



            2          ENERPOL, LLC v. SCHLUMBERGER TECHNOLOGY CORP.




               (2) EnerPol, LLC’s principal brief is due within 30
            days of the date of filing of this order.
                (3) The parties are directed to raise their arguments
            concerning the propriety of the appeal and cross-appeal in
            their merits briefing.
                                           FOR THE COURT

                  Feb 14, 2019             /s/ Peter R. Marksteiner
                     Date                  Peter R. Marksteiner
                                           Clerk of Court
            s32
